Title: To Benjamin Franklin from Lord Dartmouth, 25 August 1773
From: Dartmouth, William Legge, Earl of
To: Franklin, Benjamin


Sir,
Sandwell, 25 August, 1773.
I have received your Letter of the 21st. Instant, together with an Address of the House of Representatives of the Massachusets Bay, which I shall not fail to lay before the King, the next time I shall have the Honor of being admitted into his presence. I cannot help expressing to you the pleasure it gives me to hear that a sincere disposition prevails in the People of that Province to be on good terms with the Mother Country, and my earnest hope that the time is at no great distance, when every ground of uneasiness will cease, and the most perfect tranquillity and happiness be restored to the breasts of that people. I am, Sir, Your most obedient Humble Servant, 
Dartmouth.
Benjn. Franklin Esqr.
 
Notation: Lord Dartmouths Answer to Dr. Franklin
